COVINGTON, Chief Justice,
concurring in part and dissenting in part.
I cannot join the last paragraph of part II of the principal opinion. The issue of whether § 313.812.10 allows a subsequent local option election is not ripe. It remains to be seen whether appellants will circulate the petition after remand from this Court, whether the petition will receive sufficient signatures, indeed whether the issues will ever come to a vote. Furthermore, as the majority notes, the city clerk and city coun-sellor lack authority under the charter to construe or apply § 313.812.10; they are empowered to review petitions only as to form. They are not, therefore, proper defendants in a declaratory judgment action seeking a construction of the statute. The majority should refrain from addressing the issue.
Accordingly, I concur in part and dissent in part.